DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapa Ramirez et al (US 2012/0288248 A1).  Chapa Ramirez teaches a high density fiber enclosure system (Figs. 1-4) comprising:
a chassis (12) including a bottom (bottom of 12, see Fig. 2A), a cover (24), a right side wall (56(1)), and a left side wall (56(2)); and
a slack management plate (30) configured to be mounted to the chassis (12);

wherein the slack management plate (30) is further configured to be removably attached to a rear of the chassis (12) (P0031) and includes at least one fastener (34) configured to removably secure the slack management plate (30) to be substantially level relative to the chassis (12) (P0032-0033, 0037-0039; Figs. 4A-D);
further comprising: a first side wall (34(1)) configured to be attached to a first side wall (56(1) of the chassis (12) by a first support pin (54); and a second side wall (34(2)) configured to be attached to a second side wall (56(2)) of the chassis (12) by a second support pin (54) (P0033, 0037);
wherein the slack management plate (30) is configured to be removably attached by at least one spring-loaded fastener (54) (P0033, 0037); and
further comprising: a divider (section between 48(1) and 48(2), see Fig. 2A) disposed perpendicular to a plane of the slack management plate (30) (see Fig. 2A, the section that houses 48(3) extends widthwise to the length of the plate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapa Ramirez.  Chapa Ramirez teaches the system previously discussed, but does not state that the side walls plate are rotatably attached the side walls of the chassis.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try some level or rotation when removing the slack management plate from the chassis resulting in a rotatable attachment, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Looking at the side walls of the plate, when a user removes the plate some type of rotational movement will take place as the side walls of the plate are removed from the chassis to a person of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 10,768,385 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would described the same invention to a person of ordinary skill in the art.
Currently claims
US 10768385
1. A slack management plate configured to be mounted to a chassis in a high density fiber enclosure system, wherein the slack management plate is configured to manage slack in a cable installed into the high density fiber enclosure system; and wherein the slack management plate is further configured to be removably attached to a rear of the chassis and includes at least one fastener configured to removably secure the slack management plate to be substantially level relative to the chassis.
2. The slack management plate of claim 1, further comprising: a first side wall configured to be rotatably attached to a first side wall of the chassis by a first support pin; and a second side wall configured 



3. The slack management plate of claim 1 wherein the at least one fastener is a spring-loaded fastener.
4. The slack management plate of claim 1, further comprising: a divider disposed perpendicular to a plane of the slack management plate.
4. The slack management plate of claim 1 further comprising a divider disposed on the slack management plate to be perpendicular to a plane of the slack management plate.
5. The slack management plate of claim 4, wherein the divider is removably attached to one or more openings included on the slack management plate.
5. The slack management plate of claim 4, wherein the divider is removably connected to the slack management plate.
6. The slack management plate of claim 4, wherein the divider is configured such that a first trunk cable furcation leg installed in a first cassette in the chassis is configured to be disposed on a first side of the divider and a second trunk cable furcation leg installed in a second cassette in the chassis is configured to be disposed on another side of the divider.
6. The slack management plate of claim 5, wherein the divider is configured such that a first trunk cable furcation leg installed in a first cassette in the chassis is configured to be disposed on a first side of the divider and a second trunk cable furcation leg installed in a second cassette in the chassis is configured to be disposed on another side of the divider.
7. The slack management plate of claim 4, further comprising: a plurality of openings on each of a first side and a second side of the divider for removably attaching the divider at different locations on the slack management plate.
16. A slack management plate configured to be mounted to a chassis, the slack management plate comprising: a divider disposed on the slack management plate to fit between a first cassette bay in the chassis and a second cassette bay in the chassis; and wherein the slack management plate is releasably rotatable to a rear of the chassis so that in a mounted state, the slack management plate is releasably secured to the rear of the chassis and substantially level relative to the chassis.


7. The slack management plate of claim 1, further comprising a divider removably mountable onto the slack management plate, wherein the divider is positioned to fit between a first cassette bay in the chassis and a second cassette bay in the chassis.
9. A high density fiber enclosure system comprising: a chassis including a bottom, a cover, a right side wall, and a left side wall; and a slack management plate configured to be mounted to the chassis, wherein the slack management plate is further configured to be removably attached to a rear of the chassis and includes at least one fastener configured to removably secure the slack management plate to be substantially level relative to the chassis.
10. The high density fiber enclosure system of claim 9, wherein the slack management plate further comprises: a first side wall configured to be rotatably attached to a first side wall of the chassis by a first support pin; and a second side wall configured to be rotatably attached to a second side wall of the chassis by a second support pin.
8. A high density fiber enclosure system comprising: a chassis including a bottom, a cover, a right side wall, and a left side wall; and a slack management plate comprising: at least one support pin, wherein the slack management plate is configured to pivot about the at least one support pin; at least one fastener configured to engage a rear of the chassis to releasably secure the slack management plate to the chassis in a mounted state such that the slack management plate is substantially level relative to the chassis in the mounted state, wherein the slack management plate is configured to be rotatably releasable to the rear of the chassis via the at least one support pin and the at least one fastener; and wherein the slack management plate is configured to manage cable slack.
9. The high density fiber enclosure system of claim 8, wherein the slack management plate is rotatably releasable to a first side wall of the chassis by a first support pin included in the at least one support pin, and the slack management plate is rotatably releasable to a second side wall of the chassis by a second support pin included in the at least one support pin.
11. The high density fiber enclosure system of claim 9, wherein the slack management plate is configured to be removably attached by at least one spring-loaded fastener.
10. The slack management plate of claim 8, wherein the at least one fastener is a spring-loaded fastener.
12. The high density fiber enclosure system of claim 9, wherein the slack management plate further comprises: a divider disposed perpendicular to a plane of the slack management plate.
11. The high density fiber enclosure system of claim 8 further comprising a divider disposed on the slack management plate to be perpendicular to a plane of the slack management plate.

12. The high density fiber enclosure system of claim 11, wherein the divider is removably connected to the slack management plate.
14. The high density fiber enclosure system of claim 12, wherein the divider is configured such that a first trunk cable furcation leg installed in a first cassette in the chassis is configured to be disposed on a first side of the divider and a second trunk cable furcation leg installed in a second cassette in the chassis is configured to be disposed on another side of the divider.
13. The high density fiber enclosure system of claim 11, wherein the divider is configured such that a first trunk cable furcation leg installed in a first cassette in the chassis is disposed on a first side of the divider and a second trunk cable furcation leg installed in a second cassette in the chassis is disposed on another side of the divider.
15. The high density fiber enclosure system of claim 12, wherein the slack management plate further comprises: a plurality of openings on each of a first side and a second side of the divider for removably attaching the divider at different locations on the slack management plate.
15. The high density fiber enclosure system of claim 14, wherein the slack management plate includes a plurality of openings on each of a first side and a second side of the divider.
16. The high density fiber enclosure system of claim 9, wherein the slack management plate is further configured to receive a divider removably mountable thereon, wherein the divider is mounted between a first cassette bay in the chassis and a second cassette bay in the chassis.
14. The high density fiber enclosure system of claim 8, further comprising a divider removably mountable onto the slack management plate, wherein the divider is positioned to fit between a first cassette bay in the chassis and a second cassette bay in the chassis.



Allowable Subject Matter
Claims 5-8 and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a slack 
a divider disposed perpendicular to a plane of the slack management plate and is removably attached to one or more openings included on the slack management plate, or
the divider is configured such that a first trunk cable furcation leg installed in a first cassette in the chassis is configured to be disposed on a first side of the divider and a second trunk cable furcation leg installed in a second cassette in the chassis is configured to be disposed on another side of the divider, or
a plurality of openings on each of a first side and a second side of the divider for removably attaching the divider at different locations on the slack management plate, or
wherein the slack management plate is further configured to receive a divider removably mountable thereon, wherein the divider is mounted between a first cassette bay in the chassis and a second cassette bay in the chassis,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach slack management plates for fiber optic enclosures:
US 6845207		US 7097047		US 2010/0054684	US 7876580
US 8093499		US 8280216		US 8538227		US 9933588
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883